Case 1:14-cr-00089-SPW Document 255 Filed 05/27/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

 

BILLINGS DIVISION
UNITED STATES OF AMERICA, CR 14-89-BLG-SPW
Plaintiff,
ORDER
vs.
CHRISTOPHER MICHAEL
EMTER,
Defendant.

 

 

Pending before the Court is the Defendant’s Unopposed Motion to Continue
Revocation Hearing (Doc. 254) on the grounds the United States is filing a
complaint which consists of the alleged violation of supervised release. For good
cause shown,

IT IS HEREBY ORDERED that the revocation hearing currently set via

video for Wednesday, May 27, 2020, at 2:00 p.m., is VACATED.
Case 1:14-cr-00089-SPW Document 255 Filed 05/27/20 Page 2 of 2

IT IS FURTHER ORDERED that the revocation proceedings are
STAYED until the resolution of the forthcoming complaint and indictment, at

which time the Revocation Hearing in the above case will be rescheduled.

DATED this oe 7 day of May, 2020.

__

‘SUSAN P. WATTERS
United States District Judge
